OPINION
MORRISON, Judge.
This cause is on remand from the United States Supreme Court which reversed the judgment “insofar as it imposes the death penalty”.1 The imposition of the death penalty may no longer be assessed under our present statutes. Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346.
On August 29, 1972, the Honorable Preston Smith, Governor of Texas, granted appellant a commutation of sentence from death to life imprisonment. Such commutation satisfies the order of the United States Supreme Court. See Whan v. State, Tex.Cr.App., 485 S.W.2d 275; Harris v. State, Tex.Cr.App., 485 S.W.2d 284; Antwine v. State, Tex.Cr.App., 486 S.W.2d 578. See also the companion cases in Stanley et al. v. State, Tex.Cr.App., 490 S.W.2d 828 this day decided.
The judgment is affirmed.
ONION, P. J., dissents.
DOUGLAS, J., not participating.

. Appellant’s conviction was affirmed by this Court. See McKenzie v. State, 450 S.W.2d 341.